Citation Nr: 1421404	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  98-01 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a jaw disability, diagnosed as dysfunction/degenerative disease of the temporomandibular joints (TMJ) and myofacial pain syndrome.


REPRESENTATION

Veteran represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1969 to March 1973.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a November 1996 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In correspondence received by VA in November 2011, the Veteran specifically stated that he is seeking service connection for bilateral hip disease, and headaches, to include as secondary to TMJ disorder.  The Board referred these issues to the agency of original jurisdiction (AOJ) in its August 2012 decision, but it does not appear that the AOJ has taken any action.  As such, the issues are again referred to the AOJ for adjudication in the first instance.


FINDING OF FACT

The evidence of record favors a finding that the Veteran's current jaw disability is related his period of active duty service.


CONCLUSION OF LAW

The criteria for service connection for a jaw disability, diagnosed as dysfunction/degenerative disease of the TMJ and myofacial pain syndrome, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed his service connection claim in April 1996, and has consistently claimed that he has experienced jaw pain that had its onset in, or is otherwise related to his period of active duty service.

Although the Veteran's service-connection claim was originally adjudicated as one for degenerative arthritis of the jaw alone, the record demonstrates diagnoses of multiple jaw disabilities during the appeal period.  In particular, Dr. A.B.L. noted a diagnosis of dysfunction/degenerative disease of the TMJ in a January 2001 letter, and VA examiners have since diagnosed myofacial pain syndrome of the jaw in September 2010 and July 2013.  Accordingly, current disability is demonstrated by the record, and the Board is expanding the Veteran's original service-connection claim to include consideration of whether service connection may be awarded for any jaw disability manifesting during the period under review.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Although the Veteran's service treatment records do not document a specific instance where he received treatment for jaw pain, the Board finds no reason to call into question the Veteran's competent description of having experienced jaw pain during his period of active duty, and continuously to the present day.  Indeed, a reserve record dated just one year following the Veteran's separation from service in March 1974 confirms the presence of an 18 month history of pain in the "nuchal area [nape of the neck] radiating anteriorly [towards the front]."  A February 1975 report also noted "continued" muscular pain of the neck, face and head.  Subsequently, when receiving treatment for his TMJ problems in 1979 and throughout the 1980s from private physicians, the Veteran consistently reported onset of jaw pain during active duty service in the early 1970s, coincident with headaches and his now service-connected neck disability symptoms.  Pertinently, his reported history of in-service onset has not changed since filing his claim in 1996.   As the Board stated in its August 2012 decision, there is nothing in the record that undermines the Veteran's credibility.  

Significantly, and crucially, the medical evidence of record favors a finding that the Veteran's current jaw disability is related to his period of service.  In accordance with the Board's August 2012 remand instructions, the AOJ scheduled the Veteran for a VA examination to assess the etiology of the Veteran's jaw disability in July 2013.  Following a complete review of the record, the July 2013 VA examiner determined that the Veteran's myofacial pain dysfunction is at least as likely as not caused by or a result of jaw pain which began in the service.  See the July 2013 VA examiner's report, at 1.  It appears that the Appeals Management Center simply overlooked this positive medical nexus opinion in its January 2014 denial of the Veteran's claim.  

In any event, the July 2013 VA examiner's opinion has support in the record, as two private physicians-Dr. A.B.L. in January 2000, and Dr. A.A. in January 2011-have also linked the Veteran's current jaw disabilities to his period of active service.  Only a September 2009 VA examiner opined against the Veteran's claim, but as noted by the Board in its August 2012 decision, this examiner's opinion was unaccompanied by an adequate clinical rationale, and remand was required to obtain additional clarification or a new opinion.   

Thus, in light of the positive medical opinion evidence of record, the Veteran's credible statements of history, and the fact that medical records confirm treatment for jaw problems for three decades, the Board resolves all doubt in the Veteran's favor and finds that his current jaw disability is related to his active service.  


ORDER

Service connection for a jaw disorder, diagnosed as dysfunction/degenerative disease of the TMJ and myofacial pain syndrome, is granted.


____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


